Title: From Thomas Jefferson to Thomas Munroe, 23 February 1806
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Sir
                     
                            Washington Feb. 23. 06.
                        
                        I return you the inclosed proclamation, & to avoid an innovation which might produce uneasiness, I believe
                            it will be best to continue it in it’s usual form.
                        With respect to inclosures, so long as the former proprietors keep up an inclosure, & the streets in it are
                            not pressingly wanted for the public, we will permit them to remain, but whenever the owner has once taken away his
                            inclosure, we must never permit it to be put up again except in squares leaving all the streets open. by attending
                            strictly to this we may in time get the whole site of the city cleared of the right of occupation. Accept my salutations
                        
                            Th: Jefferson
                     
                        
                    